                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

INDIANAPOLIS MOTOR SPEEDWAY, LLC, )
                                  )
  Counterclaimant,                )
                                  )
     vs.                          ) Cause No. 1:16-cv-2182-WTL-DLP
                                  )
KARMA INTERNATIONAL, LLC,         )
                                  )
  Counterclaim Defendant.         )


            ENTRY ON POST-JUDGMENT MOTIONS AND BILL OF COSTS

       This cause is before the Court on the Renewed Motion for Judgment as a Matter of Law

under Federal Rule of Civil Procedure 50(b) or Alternatively for a New Trial on Counterclaim

Plaintiff Indianapolis Motor Speedway, LLC’s Counterclaim (Dkt. No. 109) filed by

Counterclaim Defendant Karma International, LLC (“Karma”); Karma’s Motion to Amend or

Alter Judgment and for New Trial on Its Breach of Contract Claim (Dkt. No. 110). The Court,

being duly advised, DENIES Karma’s motions for the reasons set forth below. The Court also

taxes costs in the amount of $7,142.48.

                                      I. BACKGROUND

       This case arises out of an agreement between Plaintiff-Counterclaim Defendant Karma

International, LLC, (“Karma”) and Defendant-Counterclaimant Indianapolis Motor Speedway,

LLC, (“IMS”) pursuant to which Karma would host a party during the 2016 Indy 500 race

weekend (hereinafter referred to as the “Maxim Party”). The Maxim Party would be marketed

by both IMS and Karma and would use both the official Indy 500 brand and the Maxim brand.

Each party alleged that the other did not fulfill its obligations under the agreement. The Court

granted summary judgment in favor of IMS on Karma’s claim because Karma failed to point to
evidence from which a reasonable jury could find that it was damaged by any breach of the

agreement by IMS. The case proceeded to a jury trial on IMS’s counterclaim. The jury returned

a verdict in favor of IMS in the amount of $75,000.00. Judgment was entered accordingly.

                      II. KARMA’S RENEWED MOTION FOR JUDGMENT
                            AS A MATTER OF LAW (DKT. NO. 109)

       In Karma’s Renewed Motion for Judgment as a Matter of Law, Karma timely renews the

motion it made pursuant to Federal Rule of Civil Procedure 50 at the close of evidence at trial.

“Judgment as a matter of law is proper if a reasonable jury would not have a legally sufficient

evidentiary basis to find for the party on that issue.” Thorne v. Member Select Ins. Co., 882 F.3d

642, 644 (7th Cir. 2018) (citation omitted). In considering a Rule 50 motion, the Court must

       construe the trial evidence strictly in favor of the party who prevailed before the
       jury. Although [the Court] must determine that more than a mere scintilla of
       evidence supports the verdict, [the Court does] not make credibility
       determinations or weigh the evidence. In other words, [the Court’s] job is to
       decide whether a highly charitable assessment of the evidence supports the jury’s
       verdict or if, instead, the jury was irrational to reach its conclusion.

Id. (citations and internal quotation marks omitted).

       Under Indiana law,

       [t]he essential elements of a breach of contract action are the existence of a
       contract, the defendant’s breach thereof, and damages. Generally, the measure of
       damages for breach of contract is either such damages as may fairly and
       reasonably be considered as arising naturally, i.e., according to the usual course of
       things from the breach of contract itself, or as may be reasonably supposed to
       have been within the contemplation of the parties at the time they entered into the
       contract as a probable result of the breach. A promisor is not required to
       compensate the injured party for injuries which, when the contract was made, the
       promisor had no reason to believe would be a probable result of the breach. The
       test for measuring damages is foreseeability at the time of entry into the contract,
       not facts existing and known to the parties at the time of the breach; the test is an
       objective one. Conversely, damages which do not arise naturally from the breach
       of contract, or which are not within the contemplation of the parties at the time the
       contract is entered into, are not recoverable.




                                                 2
Rogier v. American Testing & Eng’g Corp., 734 N.E.2d 606, 614 (Ind. Ct. App. 2000) (citations

omitted) (emphasis added). Karma argues that “judgment must be entered as a matter of law in

favor of Karma on IMS’s breach of contract counterclaim as IMS failed to present any evidence

at trial that IMS reasonably anticipated it would suffer damages if Karma failed to deliver to IMS

a banner ad on Maxim.com or marketing support via Maxim social channels for IMS Music

events.” Dkt. No. 109-2 at 6. However, given that the standard for foreseeability is an objective

one, Karma is incorrect that IMS was required to offer evidence of what it actually anticipated

with regard to potential damages at the time the agreement was reached. Rather, “[t]he issue of

foreseeability of damages is generally to be determined by the trier of fact,” and a party asserting

a breach of contract claim is “entitled to present evidence of the breach and resulting damages

and have the trier of fact determine what was reasonably foreseeable at the time of contracting.”

WESCO Distribution, Inc. v. ArcelorMittal Indiana Harbor LLC, 23 N.E.3d 682, 710 (Ind. Ct.

App. 2014). Karma does not argue that there was no evidence that IMS suffered damages; there

clearly was, in the form of expert testimony. Karma also does not argue that the type of damages

about which the expert testified could not “fairly and reasonably be considered as arising

naturally, i.e., according to the usual course of things from the breach of contract itself.” See

Rogier, 734 N.E.2d at 614. And, in any case, there was ample evidence at trial from which the

jury reasonably could have concluded that the damages in question were reasonably foreseeable

by the parties. See Dkt. No. 126 at 10-11 (citing to relevant trial testimony). Accordingly,

Karma’s Rule 50 motion is DENIED.

       Karma’s motion also argues in the alternative that it is entitled to a new trial pursuant to

Federal Rule of Civil Procedure 59(a) because the jury’s verdict was against the weight of the

evidence presented at trial. Rule 59(a)(1)(A) provides that a district court may order a new trial

“for any reason for which a new trial has heretofore been granted in an action at law in federal

                                                  3
court.” “[A] new trial is appropriate if the jury’s verdict is against the manifest weight of the

evidence or if the trial was in some way unfair to the moving party.” Martinez v. City of

Chicago, 900 F.3d 838, 844 (7th Cir. 2018) (citation omitted).

       When considering whether the jury’s verdict goes against the manifest weight of
       the evidence, a court analyzes the general sense of the evidence, assessing the
       credibility of the witnesses and the comparative strength of the facts put forth at
       trial. But a verdict will be set aside as contrary to the manifest weight of the
       evidence only if no rational jury could have rendered the verdict. Moreover, jury
       verdicts deserve particular deference in cases with simple issues but highly
       disputed facts.

Willis v. Lepine, 687 F.3d 826, 836-37 (7th Cir. 2012) (citations and internal quotation marks

omitted). For the reasons set forth below, Karma’s Rule 59(a) motion is DENIED.

       Karma’s first argument is based on its position that the parties’ agreement obligated IMS

to send a dedicated email advertising the Maxim Party to IMS’s entire email database. Because

it did not do so, Karma argues, the jury could not reasonably have found that IMS fulfilled its

obligations under the agreement, in which case IMS was not entitled to recover for any breach of

the agreement by Karma. However, the written agreement did not specify that the email was to

be sent to IMS’s entire email database, and the jury was entitled to credit the testimony of Jarrod

Krisiloff that it did not and would not agree to such a term. See Dkt. No. 119 at 103-07

(explaining why that is the case).

       Karma also argues that the evidence at trial that Karma complied with its obligations

under the parties’ agreement was “overwhelming”:

       No one from IMS ever disputed at trial Marer’s testimony that Karma, IMS, and
       Maxim participated in a conference call regarding Karma’s deliverables under the
       Trade Agreement during which Karma introduced IMS to the personnel at Maxim
       who would assist IMS in preparing the advertisements it was to receive under the
       Trade Agreement, including the banner ad and social media advertising. It is
       further undisputed on the record that no one from IMS ever contacted Karma to
       request or ask about the status of the banner ad or the social media advertising,
       and accordingly IMS waived the right to enforce any obligation regarding the
       same under the Trade Agreement.

                                                  4
Dkt. No. 109-2 at 10 (citing trial transcript). However, the parties’ agreement was not that

Karma would introduce IMS to personnel at Maxim; it was that IMS would receive a “[b]anner

ad on Maxim.com (minimum 1 million impressions)” and “[m]arketing support via Maxim

social channels for IMS Music events (Carb Day, Legend’s Day and Indy 500 Snake Pit).” Trial

Exhibit 4. The evidence at trial was sufficient for the jury to conclude that Karma was

responsible for those “deliverables” under the parties’ agreement, that IMS did not receive it, and

therefore that Karma did not fulfill its obligations under the agreement.

       Finally, Karma reasserts the arguments it made in its Rule 50 motion as a reason it is

entitled to a new trial or a remitittur; for the same reasons, the Court finds those arguments

unpersuasive in the Rule 59(a) context.

    III. KARMA’S MOTION TO ALTER OR AMEND JUDGMENT (DKT. NO. 110)

       In its Motion to Amend or Alter Judgment and for New Trial on Its Breach of Contract

Claim, Karma argues that the Court committed a manifest error of law by entering summary

judgment in favor of IMS on Karma’s breach of contract claim. All of the arguments raised by

Karma in this motion were addressed in the Court’s summary judgment ruling, and “a Rule 59(e)

motion is not to be used to ‘rehash’ previously rejected arguments.” Vesely v. Armslist LLC, 762

F.3d 661, 666 (7th Cir. 2014). Because nothing in Karma’s motion convinces the Court that its

summary judgment ruling was erroneous, the motion is DENIED.

                                      IV. BILL OF COSTS

       IMS filed a bill of costs seeking a total of $32,342.48 (Dkt. No. 106); Karma filed an

objection (Dkt. No. 108); and IMS filed a response to the objection in which it conceded

Karma’s arguments and amended its request to seek only the $7,142.48 to which Karma did not

object. Accordingly, costs are hereby taxed in the amount of $7,142.48.


                                                 5
       SO ORDERED: 10/26/18




Copies to all counsel of record via electronic notification




                                                 6
